           Case 2:19-cv-01465-APG-VCF Document 33 Filed 03/04/21 Page 1 of 3




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Jonathan M. Kirshbaum
     Assistant Federal Public Defender
4    New York State Bar No. 2857100
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     jonathan_kirshbaum@fd.org
7
     *Attorney for Petitioner Tony Hines
8

9
                           U NITED S TATES D ISTRICT C OURT
10                               D ISTRICT OF N EVADA
11

12   Tony R. Hines,
                                             Case No. 2:19-cv-01465-APG-VCF
13                Petitioner,
                                             Unopposed motion for extension of
14                                           time to file Response to Motion to
           v.
                                             Dismiss
15
     Brian Williams, et al.,                 (First Request)
16

17                Respondents.

18

19

20

21

22

23

24

25

26

27
           Case 2:19-cv-01465-APG-VCF Document 33 Filed 03/04/21 Page 2 of 3




1                               POINTS AND AUTHORITIES
2          1.     On February 18, 2021, Respondents moved to dismiss Hines’s amended
3    petition on three grounds: (1) it is second or successive; (2) it is untimely; and (3) the
4    one issue in the petition is procedurally defaulted. ECF No. 27. Under LR 7-2(b),
5    Hines’s response to the motion to dismiss is due March 4, 2021.
6          2.     Counsel for Hines requests a first extension of time of 32 days to file the
7    response to the motion to dismiss to Monday, April 5, 2021. While counsel has begun
8    working on the response, the complexity of the response as well as counsel’s workload
9    and managerial responsibilities have prevented him from meeting the current
10   deadline.
11         3.     In the past two weeks, counsel has had to prioritize drafting and
12   reviewing two amended petitions in federal court, three cert. petitions in the United
13   States Supreme Court, and two Nevada Supreme Court opening briefs. Counsel has
14   also had to focus on preparing for an upcoming appearance before the Nevada Board
15   of Pardons in March. Further, complicating counsel’s ability to finish the response by
16   the current deadline has been the numerous administrative and managerial
17   responsibilities related to his position as Chief of the Non-Capital Habeas Unit.
18   Primarily, a new attorney started with the unit in February, which has required a
19   great deal of training and oversight. In addition, counsel has had to actively
20   participate in developing the office’s reopening plan.
21         4.     For these reasons, counsel is requesting an additional 32 days to file the
22   response.
23         5.     On March 3, 2021, counsel for respondents, Chief Deputy Attorney
24   General Heather D. Procter, indicated by email respondents do not oppose this
25   request with the understanding that the lack of objection is not a waiver or concession of
26   any kind.

27


                                                  2
           Case 2:19-cv-01465-APG-VCF Document 33 Filed 03/04/21 Page 3 of 3




1          6.     This motion is not filed for the purpose of delay, but in the interests of
2    justice, as well as in the interest of Hines. Counsel for Petitioner respectfully requests
3    that this Court grant this motion and order Petitioner to file the response to the
4    motion to dismiss no later than April 5, 2021.
5          Dated March 3, 2021.
6                                                     Respectfully submitted,
7                                                     Rene L. Valladares
                                                      Federal Public Defender
8

9                                                     /s/ Jonathan M. Kirshbaum
                                                      Jonathan M. Kirshbaum
10                                                    Assistant Federal Public Defender
11

12
                                                      IT IS SO ORDERED:
13

14

15                                                    ______________________________
                                                      United States District Judge
16
                                                               March 4, 2021
                                                      Dated: ________________________
17

18

19

20

21

22

23

24

25

26

27


                                                  3
